      Case 3:16-cv-01231-WHO Document 182-2 Filed 04/19/19 Page 1 of 10


 1   Jennifer Keating, SBN 250857
     Amy Endo, SBN 272998
 2   Giselle Olmedo, SBN 294750
     LEONARD CARDER, LLP
 3
     1330 Broadway, Suite 1450
 4   Oakland, CA 94612
     Telephone: (510) 272-0169
 5   Facsimile: (510) 272-0174
     Email: jkeating@leonardcarder.com
 6           aendo@leonardcarder.com
             golmedo@leonardcarder.com
 7

 8   Attorneys for PLAINTIFFS

 9
                                   UNITED STATES DISTRICT COURT
10
                                  NORTHERN DISTRICT OF CALIFORNIA
11

12
     RON CARTER, JUAN ESTRADA, JERRY                 CASE NO. 3:16-cv-01231-WHO
13   GREEN, BURL MALMGREN, BILL
     McDONALD, and JOEL MORALES, on                  [PROPOSED] ORDER GRANTING
14   behalf of themselves and all others similarly   PLAINTIFFS’ UNOPPOSED MOTION FOR
     situated,                                       PRELIMINARY APPROVAL OF CLASS
15                                                   ACTION SETTLEMENT AND
16                  Plaintiffs,                      CONDITIONAL CLASS CERTIFICATION

17          v.                                       Hearing Date:   May 29, 2019
                                                     Time:           2:00 p.m.
18                                                   Location:       Courtroom 2, 17th Floor
                                                     Judge:          Hon. William H. Orrick
     XPO LAST MILE, INC. and DOES 1 through
19   10, inclusive,
20
                    Defendant.
21

22

23

24

25

26

27

28


                                                      1
      Case 3:16-cv-01231-WHO Document 182-2 Filed 04/19/19 Page 2 of 10



 1            Plaintiffs Ronnel Carter, Juan Estrada, Jerry Green, Burl Malmgren, Bill McDonald, and

 2   Joel Morales (“Plaintiffs”), and Defendant XPO Last Mile, Inc. (“Defendant” or “XPO LM”) by

 3   and through their respective counsel, appeared in front of this Court on May 29, 2019, on

 4   Plaintiffs’ Unopposed Motion for Preliminary Approval of Class Action Settlement and

 5   Conditional Class Certification. Plaintiffs submitted the Settlement Agreement and Release of

 6   Claims (the “Settlement Agreement”). Having considered the briefs, Settlement Agreement, the

 7   oral argument submitted by counsel, and the relevant statutory and case law, the Court GRANTS

 8   Plaintiffs’ Motion, ORDERS Class Notice, and FINDS as follows:

 9

10   I.       INTRODUCTION

11            Plaintiffs seek preliminary approval of a $16,500,000.00 non-reversionary collective and

12   class action settlement on behalf of approximately 847 current and former delivery drivers

13   (“Contract Carriers” or “Class Members”) that provided delivery services for XPO LM pursuant to

14   a Delivery Service Agreement (“DSA”) from March 12, 2012 through February 21, 2019, to

15   resolve federal and state wage and hour claims. The proposed settlement is fair, reasonable and

16   adequate and the standards for certification of the proposed class in the context of a settlement are

17   satisfied.

18

19   II.      BACKGROUND

20         A. Litigation History

21            On March 11, 2016, Plaintiffs filed this action in the United States District Court –

22   Northern District of California, asserting various claims under the California Labor Code and the

23   federal Fair Labor Standards Act (“FLSA”). On June 9, 2016, Plaintiffs filed their First Amended

24   Complaint adding claims for penalties under the California Private Attorneys General Act

25   (“PAGA”). Dkt. No. 33.

26            In October 2016, the Court granted Plaintiffs’ motion for conditional certification of a

27   collective action under the FLSA, facilitating notice to individuals who had entered into a DSA and

28   personally worked as delivery drivers for XPO LM in California. Dkt. No. 61. Notice of
                                                        1
     [PROPOSED] ORDER GRANTING PLAINTIFFS’ UNOPPOSED MOTION FOR PRELIMINARY APPROVAL OF
     CLASS ACTION SETTLEMENT AND CERTIFICATION                    Case No. 3:16-cv-01231-WHO
      Case 3:16-cv-01231-WHO Document 182-2 Filed 04/19/19 Page 3 of 10



 1   conditional certification was issued and approximately 115 individuals opted into the collective

 2   action. Dkt. No. 139.

 3          This Action was related to two others (Dkt. No. 83), and the parties involved in all three

 4   cases stipulated to, and the Court issued, an Order Defining the Respective Classes in the three

 5   related cases. Dkt. Nos. 83 and 101. Thereafter, the Parties in this Action engaged in extensive

 6   written and documentary discovery, including the exchange of hundreds of thousands of

 7   documents, and the taking of more than twenty depositions. In addition, Plaintiffs’ counsel

 8   interviewed approximately 80 individuals who opted into the collective action.

 9          The parties reached a settlement at the conclusion of two days of mediation before a

10   nationally recognized class action wage and hour mediator, following receipt of a mediator’s

11   proposal. Prior to the mediation, XPO LM provided Plaintiffs with a large volume of damages data

12   regarding the work performed by the putative Class Members to allow an expert retained by

13   Plaintiffs to estimate, inter alia, the hours worked and expenses incurred by putative Class

14   Members, for the purpose of building a damages model. On November 19, 2018, the parties

15   advised the Court that they had reached a settlement and were finalizing the Settlement Agreement.

16   Dkt. No. 174. On April 22, 2019, Plaintiffs filed the instant motion for preliminary approval of a

17   class action settlement and conditional class certification.

18      B. Settlement Agreement

19          Under the Settlement Agreement, XPO LM has agreed to pay a gross Settlement Fund of

20   $16,500,000, which includes: (1) individual pro rata settlement awards to Class Members who do

21   not exclude themselves from the case; (2) a $24,000 PAGA allocation, $18,000 of which will go to

22   LWDA and $6,000 of which will be included in the Net Settlement Fund for distribution to the

23   class; (3) Plaintiffs’ counsel’s fees and expenses in an amount up to 25% of the gross Settlement

24   Fund, or $4,125,000 (Plaintiffs’ counsel have indicated that they do not intend to seek the full 30%

25   fee award permitted under the Settlement Agreement); (4) class representative service awards for

26   Plaintiffs in an aggregate amount up to $102,500 (Plaintiffs’ counsel have indicated that they do

27   not intend to seek the full amount of the service awards permitted under the Settlement

28   Agreement); and (5) settlement administration costs not to exceed $50,000. This leaves a Net
                                                        2
     [PROPOSED] ORDER GRANTING PLAINTIFFS’ UNOPPOSED MOTION FOR PRELIMINARY APPROVAL OF
     CLASS ACTION SETTLEMENT AND CERTIFICATION                    Case No. 3:16-cv-01231-WHO
      Case 3:16-cv-01231-WHO Document 182-2 Filed 04/19/19 Page 4 of 10



 1   Settlement Fund of approximately $12,054,500.

 2             The Net Settlement Fund will be allocated to individual class members based on the

 3   number of days the class member is identified in XPO LM’s records as having provided delivery

 4   services for XPO LM in California pursuant to his or her DSA between March 12, 2012, and

 5   February 21, 2019. $150,000 will be allocated for pro rata distribution among those Settlement

 6   Class Members who opted into the FLSA collective action, and the remainder of the Net

 7   Settlement Fund, approximately $11,904,500, will be distributed among all Settlement Class

 8   Members who do not opt out, on a pro rata basis, based on days of work during the Class Period.

 9             The settlement will result in a payment of approximately $70 for each day worked by a

10   Settlement Class Member, with an additional $2.50 per workday to those who opted into the FLSA

11   collective action. Estimated payments to the Settlement Class Members range from $70 to over

12   $138,700 and average $14,222.82. The additional payments to the collective action opt-ins range

13   from $2.50 to over $4,600, and average $1,530.61.

14             The proposed Settlement Class definition is as follows:

15             All persons who (a) entered into a Delivery Service Agreement either in his or her
16             individual capacity or through a business entity with XPO LM or 3PD, and (b)
               according to XPO LM’s records was a driver who performed delivery services
17             pursuant to that Delivery Service Agreement, and (c) performed a portion of those
               delivery services within the state of California, at any time during the Class Period
18             [March 12, 2012 through February 21, 2019].
19             Upon preliminary approval, the Settlement Administrator, Settlement Services, Inc.
20   (“SSI”), is to send a Notice Packet to the class. The Notice Packet shall include an adjustment
21   form. Because this is not a claims-made settlement, Class Members are not required to make a
22   submission to participate in the settlement. In addition, the Settlement Administrator will establish
23   a website and a toll-free telephone number for Class Member inquiries.
24

25   III.      DISCUSSION
26          A. Conditional Certification of the Settlement Class Under Rule 23
27             In order to review the sufficiency of the settlement, the Court must first determine that the
28   proposed class satisfies the criteria set out in Federal Rules of Civil Procedure Rule 23(a),
                                                          3
     [PROPOSED] ORDER GRANTING PLAINTIFFS’ UNOPPOSED MOTION FOR PRELIMINARY APPROVAL OF
     CLASS ACTION SETTLEMENT AND CERTIFICATION                    Case No. 3:16-cv-01231-WHO
      Case 3:16-cv-01231-WHO Document 182-2 Filed 04/19/19 Page 5 of 10



 1   specifically that: (1) the class is so numerous that joinder would be impracticable; (2) there are

 2   questions of law or fact common to the class; (3) the named plaintiffs’ claims are typical of the

 3   claims of the proposed class; and (4) the named plaintiffs and their counsel will adequately and

 4   fairly represented the interests of the class. See Manual for Complex Litigation § 21.632 (4th ed.

 5   2004); Hanlon v. Chrysler Corp., 150 F.3d 1011, 1019-20 (9th Cir. 1998). Having reviewed the

 6   evidence and argument submitted, the Court finds that each of these criteria are satisfied here.

 7          The Court also finds that the Settlement Class satisfies the requirements of Rule 23 (b)(3),

 8   because common questions “predominate over any questions affecting only individual members,”

 9   and class resolution is “superior to other available methods for the fair and efficient adjudication of

10   the controversy.” First, the Settlement Class satisfies the predominance requirement, which

11   examines whether the proposed class is “sufficiently cohesive to warrant adjudication by

12   representation.” Hanlon, 150 F.3d at 1022. “When common questions present a significant aspect

13   of the case and they can be resolved for all members of the class in a single adjudication, there is

14   clear justification for handling the dispute on a representative rather than on an individual basis.”

15   Id. Here, common issues predominate because Plaintiffs’ claims turn on a common liability issue

16   suited to class-wide adjudication.

17          Second, Rule 23 (b)(3) is satisfied because resolution of the issues in this case on a class-

18   wide basis is “superior to other available methods for the fair and efficient adjudication of the

19   controversy.” Id. at 1023. The alternative to a single class action -- numerous individual actions --

20   would be inefficient and unfair. See, e.g., Custom Led, LLC v. eBay, Inc., No. 12-CV-00350-JST,

21   2013 WL 4552789, at *5 (N.D. Cal. Aug. 27, 2013) (superiority established because a “class action

22   would achieve the resolution of the putative class members' claims at a lower cost and would

23   reduce the likelihood of inconsistent determinations”); Hanlon, 150 F.3d at 1023 (“many claims

24   [that] could not be successfully asserted individually. . . would not only unnecessarily burden the

25   judiciary, but would prove uneconomic for potential plaintiffs.”).

26      B. The Standard for Preliminary Approval

27          The Court determines whether the proposed class action settlement warrants preliminary

28   approval by determining the fairness, reasonableness and adequacy of the settlement terms,
                                                        4
     [PROPOSED] ORDER GRANTING PLAINTIFFS’ UNOPPOSED MOTION FOR PRELIMINARY APPROVAL OF
     CLASS ACTION SETTLEMENT AND CERTIFICATION                    Case No. 3:16-cv-01231-WHO
      Case 3:16-cv-01231-WHO Document 182-2 Filed 04/19/19 Page 6 of 10



 1   reserving closer scrutiny for the final approval hearing. See Harris v. Vector Mktg. Corp., No. C-

 2   08-5198 EMC, 2011 WL 1627973, at *7 (N.D. Cal. Apr. 29, 2011). Courts should grant

 3   preliminary approval of a settlement if it “appears to be the product of serious, informed, non-

 4   collusive negotiations, has no obvious deficiencies, does not improperly grant preferential

 5   treatment to class representatives or segments of the class, and falls within the range of possible

 6   approval.” See In re Tableware Antitrust Litig., 484 F.Supp.2d 1078, 1079 (N.D. Cal. 2007).

 7   Courts should also apply their discretion in light of the judicial policy favoring settlement of

 8   complex class action litigation. See, e.g., Officers for Justice v. Civil Serv. Comm'n of City & Cty.

 9   of San Francisco, 688 F.2d 615, 625 (9th Cir. 1982) (“[I]t must not be overlooked that voluntary

10   conciliation and settlement are the preferred means of dispute resolution. This is especially true in

11   complex class action litigation . . . .”).

12           Adequate discovery and the use of an experienced mediator tend to support the conclusion

13   that settlement negotiations were informed and non-collusive. See Villegas v. J.P. Morgan Chase

14   & Co., No. CV 09-00261 SBA (EMC), 2012 WL 5878390, at *6 (N.D. Cal. Nov. 21, 2012);

15   Satchell v. Fed. Express Corp., No. C03-2659 SI, 2007 WL 1114010, at *4 (N.D. Cal. Apr. 13,

16   2007). The Settlement Agreement was the result of thorough negotiations by experienced counsel

17   familiar with the applicable law, class action litigation, and the facts of this case. The parties

18   engaged in extensive written and documentary discovery, and took more than twenty depositions,

19   and Plaintiffs’ counsel interviewed approximately 80 Collective Action Opt-Ins and retained an

20   expert to review and analyze a large volume of damages data. The settlement was only reached

21   following the issuance of a mediator’s proposal at the conclusion of two days of mediation. Here,

22   the relevant factors weigh in favor of preliminary approval.

23       C. Whether the Settlement Falls Within the Range of Possible Approval

24           In deciding whether the proposed settlement is adequate and falls within the range of

25   possible approval, “courts primarily consider plaintiffs’ expected recovery balanced against the

26   value of the settlement offer,” taking into account the risks of continuing litigation. See In re

27   Tableware Antitrust Litig., 484 F.Supp.2d at 1080. Courts should recognize that “the agreement

28   reached normally embodies compromise; in exchange for the saving of cost and elimination of risk,
                                                        5
     [PROPOSED] ORDER GRANTING PLAINTIFFS’ UNOPPOSED MOTION FOR PRELIMINARY APPROVAL OF
     CLASS ACTION SETTLEMENT AND CERTIFICATION                    Case No. 3:16-cv-01231-WHO
      Case 3:16-cv-01231-WHO Document 182-2 Filed 04/19/19 Page 7 of 10



 1   the Parties each gave up something they might have won had they proceeded with litigation.”

 2   Officers for Justice, 688 F.2d at 624 (internal quotations and citation omitted). Here, the

 3   Settlement is fair, adequate, and well within the range of possible approval.

 4           As explained above, the Settlement Agreement provides for a recovery for the class of

 5   $16,500,000, less attorneys’ fees and expenses, Plaintiffs’ service awards, the PAGA payment to

 6   the LWDA, and settlement administration costs. This represents a substantial recovery for the

 7   class, in light of the risk, expense, complexity, and likely duration of further litigation. The class

 8   members can expect to receive approximately $70 per workday, which represents approximately

 9   20% of Plaintiffs’ counsel’s best estimate of the maximum verdict value of the Class’ potential

10   recovery of all wages, expenses, interest and penalties, assuming all factual and legal disputes

11   would be resolved in Plaintiffs’ favor and they would obtain the full value of their claimed

12   damages. In light of Plaintiffs’ estimate and the potential that a damages award could be

13   significantly less, the settlement amount is substantial and fair.

14           Plaintiffs identify a number of risks they may face in further litigation. Defendant disputes

15   that it had an employment relationship with the putative class members, and there is a risk that

16   Plaintiffs’ claims could fail entirely.

17           Defendant opposed Plaintiffs’ motion to conditionally certify the collective action, arguing

18   that the class lacked commonality for many reasons, including: (1) how the work is performed

19   varied by market; (2) the applicability of the dispatch and delivery rules were not uniform; (3) the

20   DSA’s varied; (4) the amounts paid to putative Class Members varied, and some negotiated over

21   their pay; (5) some putative Class Members were able to refuse deliveries without consequence;

22   and (6) some putative Class Members provided delivery services to multiple companies while

23   others worked exclusively for XPO LM. Defendant would oppose class certification based on

24   these and other grounds, and Plaintiffs would have a higher burden to overcome these arguments.

25   Although Defendant has not moved to compel arbitration, and Plaintiffs’ take the position that

26   Defendant has waived arbitration, the DSAs contain arbitration provisions, and there is a risk that

27   some if not all putative Class Members could be forced into individual arbitration.

28
                                                        6
     [PROPOSED] ORDER GRANTING PLAINTIFFS’ UNOPPOSED MOTION FOR PRELIMINARY APPROVAL OF
     CLASS ACTION SETTLEMENT AND CERTIFICATION                    Case No. 3:16-cv-01231-WHO
      Case 3:16-cv-01231-WHO Document 182-2 Filed 04/19/19 Page 8 of 10



 1           If the case is permitted to proceed in court on a class-wide basis, Defendant contends that

 2   Plaintiffs are not covered by state and federal overtime provisions pursuant to the Motor Carrier

 3   Act (“MCA”) exemption, and that some or all of the statute and wage order provisions upon which

 4   Plaintiffs’ claims are based are preempted by the Federal Aviation Administration Authorization

 5   Act, 49 U.S.C. §§14501, et seq. There are also a number of issues that could impact Plaintiffs’

 6   ability to establish damages on a class-wide basis, presenting a risk that any damages award

 7   obtained for the putative Class Members would only be a fraction of the potential exposure

 8   calculated by counsel.

 9           Plaintiffs’ counsel are competent and experienced, and conducted extensive investigation

10   and discovery. Plaintiffs’ counsel recommends the proposed settlement as fair, adequate and

11   reasonable to the class members and in their best interests.

12           Accordingly, the Court finds that the proposed settlement is within the range of

13   reasonableness.

14   IV.     ADMISSIONS, NON-APPROVAL, AND TIMING

15           Neither this Order nor the Settlement Agreement, nor any of their terms or provisions, nor

16   any of the negotiations or proceedings connected with them, shall be construed as an admission or

17   concession by Defendant of the truth of any of the allegations in this litigation, or of any liability,

18   fault or wrongdoing of any kind.

19           In the event the proposed settlement as provided in the Settlement Agreement is not

20   approved by the Court, or for any reason the parties fail to obtain a final approval order as

21   contemplated in the Settlement Agreement, or the Settlement Agreement is terminated or voided

22   pursuant to its terms, the Settlement Agreement shall become null and void and of no further force

23   or effect, and shall not be used or referred to for any purpose whatsoever, and this Order shall be

24   treated as vacated nunc pro tunc. In such event, the Settlement Agreement and all negotiations and

25   proceedings relating to it shall be withdrawn without prejudice as to the rights of any and all parties

26   thereto.

27           The Court may, for good cause, extend any of the deadlines set forth in this Order without

28   further notice to the class.
                                                         7
     [PROPOSED] ORDER GRANTING PLAINTIFFS’ UNOPPOSED MOTION FOR PRELIMINARY APPROVAL OF
     CLASS ACTION SETTLEMENT AND CERTIFICATION                    Case No. 3:16-cv-01231-WHO
      Case 3:16-cv-01231-WHO Document 182-2 Filed 04/19/19 Page 9 of 10



 1   V.      CONCLUSION

 2           Good cause appearing therefor, IT IS HEREBY ORDERED that:

 3        1. Pursuant to Rule 23 of the Federal Rules of Civil Procedure, the Settlement Class is

 4           certified, and the Settlement Agreement is preliminarily approved.

 5        2. Plaintiffs Ron Carter, Juan Estrada, Jerry Green, Burl Malmgren, Bill McDonald, and Joel

 6           Morales are approved as the Class Representatives.

 7        3. Jennifer Keating, Leonard Carder LLP is appointed as Class Counsel.

 8        4. SSI is appointed as Settlement Administrator.

 9        5. Notice of the proposed settlement, and the rights of Class Members, including the right to

10           opt out of the settlement, shall be given by mailing of the Notice and the Adjustment Form

11           appended to the Settlement Agreement by first class mail, postage prepaid, to all Class

12           Members and by e-mailing the Notice to all Class Members for whom the parties have e-

13           mail addresses. Defendant shall provide the Settlement Administrator with the information

14           necessary to conduct the mailing as set forth in the Settlement Agreement.

15        6. A hearing shall be held before this Court on _________________________ at ________ to

16           consider whether the settlement should be given final approval by the Court:

17               a. Written objections by Class Members to the proposed settlement will be considered

18                   if delivered on or before the deadline provided by the Settlement Agreement;

19               b. At the Final Approval Hearing, Class Members may be heard orally in support of or

20                   in opposition to the settlement;

21               c. Class Counsel and counsel for Defendant should be prepared at the hearing to

22                   respond to objections filed by Class Members, and to provide other information as

23                   appropriate, bearing on whether or not the settlement should be approved; and

24               d. At the Final Approval Hearing, the Court shall consider any motions or applications

25                   for attorneys’ fees, costs and litigation expenses, and incentive payments to the

26                   Class Representatives, consistent with the Settlement Agreement, and any such

27                   motions shall be filed with the Court no more than 30 days before the deadline for

28                   filing objections.
                                                        8
     [PROPOSED] ORDER GRANTING PLAINTIFFS’ UNOPPOSED MOTION FOR PRELIMINARY APPROVAL OF
     CLASS ACTION SETTLEMENT AND CERTIFICATION                    Case No. 3:16-cv-01231-WHO
     Case 3:16-cv-01231-WHO Document 182-2 Filed 04/19/19 Page 10 of 10



 1      7. In the event that the Effective Date occurs, all Settlement Class Members will be deemed to

 2         have forever released and discharged the released claims. In the event that the Effective

 3         Date does not occur for any reason whatsoever, the Settlement Agreement shall be deemed

 4         null and void and shall have no effect whatsoever.

 5      8. Pending further order of the Court, all proceedings in this matter except those contemplated

 6         herein and in the Settlement Agreement are stayed.

 7      9. The Court expressly reserves the right to adjourn or continue the Final Approval Hearing

 8         without further notice to the Class.

 9         PURSUANT TO STIPULATION, IT IS SO ORDERED.

10         IT IS SO ORDERED, this ____ day of __________________, 2019.

11

12

13
                                                  Honorable William H. Orrick
14                                                United States District Judge

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                      9
     [PROPOSED] ORDER GRANTING PLAINTIFFS’ UNOPPOSED MOTION FOR PRELIMINARY APPROVAL OF
     CLASS ACTION SETTLEMENT AND CERTIFICATION                    Case No. 3:16-cv-01231-WHO
